NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 4, 2017 
                                  Decided April 4, 2017 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge

 
No. 17‐1570 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Northern District of Illinois, 
                                               Western Division. 
                                                
      v.                                       No. 15 CR 50043‐1 
                                                
CRYSTAL S. JACKSON,                            Frederick J. Kapala, 
      Defendant‐Appellant.                     Judge. 

                                       O R D E R 

        Crystal Jackson used other people’s names and social security numbers to file 
false tax returns and then withdrew the refunds through debit cards that she 
fraudulently obtained in her victims’ names. She pleaded guilty to one count of making 
a false claim to the government, 18 U.S.C. § 287, and one count of identity theft, 
id. § 1028(a)(7). The district court sentenced her to 51 months’ imprisonment, the bottom 
of her guideline range, and 3 years’ supervised release. Jackson filed a notice of appeal, 
but her appointed attorney has moved to withdraw under Anders v. California, 386 U.S. 
738 (1967). Jackson has not accepted our invitation to respond to counsel’s motion. 
See CIR. R. 51(b).   
         
No. 17‐1570                                                                          Page 2 
 
        Counsel’s brief explains the nature of the case and addresses the issues that an 
appeal of this kind might be expected to involve. Because the analysis in the brief 
appears to be thorough, we limit our review to the subjects counsel discusses. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). 
         
        Counsel first considers whether Jackson could successfully challenge the 
voluntariness of her plea. Counsel says in her brief that Jackson asserts that she did not 
know her sentence would be based on relevant conduct beyond the two counts to 
which she pleaded guilty. (The grand jury had indicted her on forty‐five counts of 
making false claims and three counts of identity theft.) Counsel, having confirmed that 
Jackson wishes to withdraw her plea, properly considers the issue. See United States 
v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Because Jackson did not move to withdraw 
her plea in the district court, we would review the record only for plain error. 
See United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). 
         
        We agree with counsel that it would be frivolous for Jackson to argue that her 
guilty plea was not voluntary, as the district court complied with Federal Rule of 
Criminal Procedure 11. See Davenport, 719 F.3d at 618. In particular, the court advised 
Jackson that it “must consider relevant conduct, which may include conduct for which 
you may not have been charged,” to which Jackson responded that she understood. The 
court referred again to relevant conduct when Jackson objected to part of the 
government’s factual basis for her plea: the court explained that the government would 
seek to prove the disputed facts at sentencing “to establish relevant conduct or conduct 
that’s not part of the actual charge but is connected with the charge and which may 
convince me that you should get a higher sentence.” Jackson again replied that she 
understood this explanation, and her sworn statements in the plea colloquy are 
presumed true. See United States v. Graf, 827 F.3d 581, 584 (7th Cir. 2016). 
         
        Counsel next considers whether Jackson could contest her sentence, but counsel 
identifies no possible error and neither can we. The court correctly calculated Jackson’s 
guideline range of 51 to 63 months based on a total offense level of 22 and a criminal 
history category of III. Jackson’s 51‐month sentence was at the bottom of that range, so 
it is presumptively reasonable. See United States v. Cunningham, 883 F.3d 690, 701 
(7th Cir. 2018). 
         
        Counsel questions whether Jackson could argue that the district court erred in 
denying her an offense‐level reduction for acceptance of responsibility. See U.S.S.G. 
§ 3E1.1. Jackson had argued at sentencing that she deserved a sentence reduction 
No. 17‐1570                                                                          Page 3 
 
because she had pleaded guilty shortly after being arrested. The court did not think that 
she had presented the kind of “extraordinary case[]” that justifies a sentence reduction 
for a person who has obstructed justice, see id. § 3E1.1 n.4. (Jackson had received a 
two‐level increase for obstruction of justice because she had cut off her electronic ankle 
monitor while on pretrial release, failed to appear for a court hearing, and absconded 
for seven months before she was re‐arrested.) Given this context, counsel rightly 
concludes that it would be pointless to contend on appeal that the court clearly erred in 
its analysis. See United States v. Cisneros, 846 F.3d 972, 977 (7th Cir. 2017).   
        
       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.